Argued March 8, 1926.
This appeal is from an order in a proceeding to condemn an automobile taken from parties engaged in the illegal transportation of intoxicating liquor. The driver of the car pleaded guilty. The Commonwealth filed a petition for the condemnation, forfeiture and sale of the car pursuant to section 11 of the act of March 27, 1923, P.L. 34. To that petition, the General Motors Acceptance Corporation of Ohio, appeared and filed an answer, averring that it was the holder of a chattel mortgage given by one Forrester by which it was interested in said car as a lien creditor; that a balance of $1227.50 remained owing on said debt, and that it claimed to be entitled to share in the proceeds of the sale under section 11 of the statute. The court made an order of sale as prayed for, and the car was sold for $1,000. The General Motors Acceptance Corporation then filed its petition setting forth the proceedings had, denying knowledge of the illegal use of the car, and praying that the net proceeds of the sale be paid to it on account of the chattel mortgage debt. Testimony was taken. A representative of petitioner testified that petitioner knew nothing about the illegal use of the car. The mortgage was recorded in Lorain County, Ohio. The court dismissed the petition. The holder of the chattel mortgage now appeals and contends that section 11 authorizes payment on the debt. *Page 26 
The decision below was correct for reasons stated in Commonwealth v. One Studebaker Light Six Coupe, 86 Pa. Super. 532, which need not now be repeated.
Order affirmed.